Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a non-provisional application on 11/12/2021. The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 2-20 are pending. Claim 1 is cancelled. 

 	Claim Rejections - 35 USC § 103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4. 	Claim 2-9, 11, 13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linge et. al. U.S. Publication No. 20130219340 filed Feb 12, 2012, in view of Larco et. al. U.S. Publication No. 20110041096 published Feb 17, 2011. 

In regard to Independent claim 2,  Linge teaches an electronic device, comprising: 
a touch-sensitive surface; a display; one or more processors; and memory storing one or more programs configured to be executed by one or more processors (See touchscreen Fig. 1 , item 104, processor and memory, Fig. 2 and  Para 21-23), the one or more programs including instructions for: 
displaying, on the display, a plurality of user interface elements including a first set of one or more user interface elements and a second set of one or more user interface elements; (See Fig. 8-7 and 4, 4a-b, Para 43-46). As shown in fig. 4, 4a-b, Linge shows a menu with user interface menu and a user interface home button are shown. As shown a sub-menu is visible. Upon selection of menu button 402, then a redisplaying of submenu can occur (Para 44). When the user touches a particular menu item from fig 4, then submenu 802a is shown with menu 404a being retained in a reduced form. Thus, a first and second set of elements is displayed. As shown in Fig. 8-9, the user can additionally tap on 804a then menu 902a is rendered with submenu 804a in reduced form. This is a second example of a first and second set of user interface elements being displayed (Para 37, 45-46). 
while displaying the plurality of user interface elements, detecting movement of a first contact on the touch-sensitive surface in a first direction (See Para 37-38, menu gesture events, and Para 42-43, Fig. 6-7). Linge shows a user can perform a swipe gesture in a given direction to cause one or more of the menu elements (both submenus) to rotate and display additional elements. Thus, the device can detect movement in a number of directions. 
in response to detecting movement of the first contact on the touch-sensitive surface in the first direction, ceasing to display the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements and while the first set of one or more user interface elements is not displayed and while the second set of one or more user interface elements is displayed, detecting a tap input on the touch-sensitive surface and in response to detecting the tap input on the touch-sensitive surface, displaying the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements. (See Fig. 6-9 and 4, 4a-b, Para 37, 43-46). Therefore, the user can perform either a swipe or tap, which are directional on a menu area causing the displayed elements to rotate thereby exposing some elements or hiding others and then tap or swipe on a menu button to cause the first set of submenu or second submenu to display and then tap on the menu button to cause prior menu to redisplay. For example, as shown in figure 4, 8-9, the user selects menu, then submenu, then submenu again (fig9) in doing so, menu 902 is visible and menu 804a menu is visible but menu 404a is not. Thus, after causing the second set to be displayed the first is hidden. The user can then tap the menu button or home button 406 to take the user to the previous submenu while retaining the second set such as where 804a remains and 404a becomes unhidden. A number of scenarios exist in Linge, the user can rotate the menu several times to expose off screen menu functions, then select a submenu and then another, then another until they get to the command they like and all the while a previous menu can cease to be displayed, as shown in fig. 8-9 , as 404a is hidden in Fig. 9 in response to a navigation input. The user can reverse course, select another second level submenu and then another, causing further functions to be displayed and hidden and then the user can swipe in a direction causing the menu to rotate further hiding and exposing other commands, if they exist. Therefore, Linge shows where a first and second user interface element is displayed and in response to an input ceasing to display the first elements and retaining the second and if the user taps then redisplaying the first while keeping the second displayable. 
While Linge shows fig.9 that upon a user navigating lower into a hierarchy of menu the higher-level menus disappear from the interface by hitting the home button, Linge doesn’t use the phrase “ceasing to display”, even though this is the function of the interface. Rather, in Linge the interface compresses the menu or reduces in size to cease displaying interface elements. Also, Linge mentions a swipe in a direction but the direction is, depending on which side of display (left or right) limited to at 180 range. However, the teachings of Larco are relied upon to show how the skilled artisan prior to the effective date of the invention would understand that hiding a menu is a “ceasing to display” a menu. Further, that swipe can be executed in many directions. 
Larco is analogous art to the present application as Larco is directed to processing touch gestures on a user interface (Para 2, 8). Larco teaches the touch display can accept input from one or more touches as well as display a GUI (Para 9). Larco teaches the display can also accept multi-touch input which can include more than one finger or hands (Para 10). Larco teaches input can also be a touch input from a pen, stylus or finger or combination thereof (Para 11) and suggests that the touch screen can implement “virtually any suitable technology to detect touch input” (Para 12). Larco teaches the GUI elements can include icons representing files, applications or a hierarchy, menus, folders, thumbnails, images, video , windows, touch controls, windows, letters, characters, or any other suitable object (Para 13). Larco teaches the device can recognize one-touch or multi-touch inputs (Para 14-17). Larco expressly teaches that in response to an input the GUI elements can transform by concealing an element, changing the appearance, performing an operation, displaying an element, launching an application, opening a window etc. (Para 18, 32,34). As shown in Fig.2, at 202, a user touches screen 214 causing a first user interface element to be displayed 216 in region 220 as shown in 204 a number of sub-elements can be displayed. It is noted the circle with spikes around the edge indicate to the user of additional submenus for that element (Para 24). The user provides a gesture input moving along the line to item 228 (para 25) and select in item 228 thereby causing an additional submenu to be displayed at 208. As specifically stated, unselected items are concealed or ceasing to be displayed (Para 27) at each level, noting how in 204 there were several items in the radial menu not selected and are now hidden in 208 and 210. Nonetheless, as least a first and second set of elements are displayed at the same time and in response to moving to the second the first elements are hidden or cease to be displayed. Larco suggests by concealing the interface elements in response to input into the hierarchy the user interface is simplified so that user selection is easier (Para 29) and that transforming the interface to conceal other associated elements (Para 53).  The combination of Larco and Linge would result in the interface of Linge with the concealment of menu options at each hierarchy level so as to make it easier for the user to see the path and selection and simplify the display. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Larco and Linge in front of them to modify the menus of Linge to specifically conceal or hide as the user navigates through a menu hierarchy and to allow for swipe gestures in multiple directions. The motivation to combine Larco with Linge comes from Larco to transform the user interface with a concealment of non-selected GUI elements so as to simplify the user interface to make the selection easier for the user (Para 40). 
With respect to dependent claim 3, Linge teaches the electronic device wherein the first direction is a downward direction. (See Para 27, 38-39, 42-43). Linge shows the user can swipe in a direction. 
With respect to dependent claim 4, Linge teaches the electronic device wherein: detecting the tap input on the touch-sensitive surface occurs before displaying, on the display, the plurality of user interface elements, and displaying, on the display, the plurality of user interface elements occurs in response to detecting movement of the second contact on the touch-sensitive surface in the second direction (See Para 25-26, where the initial tap is in zones on the side of the device to cause the menu to appear and then Linge shows the user can swipe to cause elements to appear or tap on specific menus(See Para 27, 38-39, 42-43).
With respect to dependent claim 5, Linge teaches the electronic device wherein: detecting the tap input on the touch-sensitive surface occurs after ceasing to display the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements, and displaying the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements, comprises re-displaying the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements. (See Fig. 6-9 and 4, 4a-b, Para 37, 43-46). Linge teaches  the user can perform either a swipe or tap, which are directional on a menu area causing the displayed elements to rotate thereby exposing some elements or hiding others and then tap or swipe on a menu button to cause the first set of submenu or second submenu to display and then tap on the menu button to cause prior menu to redisplay. For example, as shown in figure 4, 8-9, the user selects menu, then submenu, then submenu again (fig9) in doing so, menu 902 is visible and menu 804a menu is visible but menu 404a is not. Thus, after causing the second set to be displayed the first is hidden. The user can then tap the menu button or home button 406 to take the user to the previous submenu while retaining the second set such as where 804a remains and 404a becomes unhidden. A number of scenarios exist in Linge, the user can rotate the menu several times to expose off screen menu functions, then select a submenu and then another, then another until they get to the command they like and all the while a previous menu can cease to be displayed, as shown in fig. 8-9 , as 404a is hidden in Fig. 9 in response to a navigation input. The user can reverse course, select another second level submenu and then another, causing further functions to be displayed and hidden and then the user can swipe in a direction causing the menu to rotate further hiding and exposing other commands, if they exist. Therefore, Linge shows where a first and second user interface element is displayed and in response to an input ceasing to display the first elements and retaining the second and if the user taps then redisplaying the first while keeping the second displayable. 
With respect to dependent claim 6, Linge teaches the electronic device wherein: displaying the plurality of user interface elements comprises displaying the first set of one or more user interface elements at a first position on the display, and re-displaying the first set of one or more user interface elements comprises re-displaying the first set of one or more user interface elements at the first position on the display. (See Fig. 6-9 and 4, 4a-b, Para 37, 43-46). Linge teaches the user the first menu 804a or 404a can be redisplayed in the same location as the first position in the user interface when the user rewinds through the hierarchy. 
With respect to dependent claim 7, Linge teaches the electronic device, wherein the first set of one or more user interface elements comprises a set of user selectable icons (Linge Para 22, 25, 29, 36 and Larco Para 13 and Larco Para 13). 
With respect to dependent claim 8, Linge teaches the electronic device of claim 7, wherein the set of user selectable icons correspond to a set of applications ( Linge Para 22, 25, 29, 36 and Larco Para 13). 
With respect to dependent claim 9, Linge teaches the electronic device of claim 8, wherein selection of a user selectable icon of the set of user selectable icons causes the electronic device to run an application corresponding to the selected icon as a currently active application. ( Linge Para 22, 25, 29, 36 and Larco Para 13). Linge teaches activation of the menu will cause the application to open.
With respect to dependent claim 11, Linge teaches the electronic device wherein the touch-sensitive surface and the display are integrated into a touch-sensitive display (Para 18, fig4-9).
With respect to dependent claim 13 , Linge teaches the electronic device wherein the second set of one or more user interface elements is associated with a first application. ( Linge Para 22, 25, 29, 36 and Larco Para 13). Linge teaches the menus can be associated with applications.
With respect to dependent claim 15 , Linge teaches the electronic device the one or more programs further including instructions for: in response to detecting movement of the first contact on the touch-sensitive surface in the first direction, shifting the displayed position of the second set of one or more user interface elements. (See Fig. 6-9 and 4, 4a-b, Para 37, 43-46). Linge teaches the shifting of the menu to display the second elements, as shown in figure 8-9.
With respect to dependent claim 16, Linge teaches the electronic device wherein shifting the displayed position of the second set of one or more user interface elements comprises shifting the displayed position of the second set of one or more user interface elements in the first direction. (See Fig. 6-9 and 4, 4a-b, Para 37, 43-46). Linge teaches the shifting of the menu to display the second elements, as shown in figure 8-9 in a direction to the right or to the left depending on which hand the user has selected.
With respect to dependent claim 17, Linge teaches the electronic device the one or more programs further including instructions for: in response to detecting movement of the first contact on the touch-sensitive surface in the first direction, displaying additional content of the second set of one or more user interface elements (See fig 4, 4a-b and (See Fig. 6-9 and 4, 4a-b, Para 37, 43-46) where the content of the second menu can be to display website information (compare figure 4a-4b) or additional content.
With respect to dependent claim 17, Linge teaches the electronic device a first set of one or more user interface elements occupies a first portion of a display and a second set of one or more user interface elements occupies a second portion of a display and the first set of interface elements comprises a set of user selectable application icons that correspond to a set of applications, selection of a user selectable icon of the set of user selectable icons causes the electronic device to run an application corresponding to the selected icon as a currently active application; (See Fig. 8-7 and 4, 4a-b, Para 43-46). As shown in fig. 4, 4a-b, Linge shows a menu with user interface menu and a user interface home button are shown. As shown a sub-menu is visible. Upon selection of menu button 402, then a redisplaying of submenu can occur (Para 44). When the user touches a particular menu item from fig 4, then submenu 802a is shown with menu 404a being retained in a reduced form. Thus, a first and second set of elements is displayed. As shown in Fig. 8-9, the user can additionally tap on 804a then menu 902a is rendered with submenu 804a in reduced form. This is a second example of a first and second set of user interface elements being displayed (Para 37, 45-46). Linge teaches each menu option can be icons that can be activated to display an application (Linge Para 22, 25, 29, 36 and Larco Para 13 and Larco Para 13). 

Selection of an icon causes the device to run an application to run an application corresponding to the selected icon as currently running application (See Para 37-38, menu gesture events, and Para 42-43, Fig. 6-7). Linge shows a user can perform a swipe gesture in a given direction to cause one or more of the menu elements (both submenus) to rotate and display additional elements. Thus, the device can detect movement in a number of directions and then cause selection of an icon to run an application ( Linge Para 22, 25, 29, 36 and see also selection in Larco Para 13). 
ceasing to display the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements comprises: shifting the first set of one or more user interface elements in the first direction until the first set of one or more user interface elements is no longer displayed on the display, and shifting, concurrently with the first set of one or more user interface elements, the second set of one or more user interface elements in the first direction until the second set of one or more user interface elements vacates the second portion of the display and occupies the first portion of the display vacated by the first set of one or more user interface elements; and displaying the first set of one or more user interface elements while continuing to display the second set of one or more user interface elements comprises: shifting the second set of one or more user interface elements in the second direction until the second set of one or more user interface elements vacates the first portion of the display and occupies the second portion of the display; and shifting, concurrently with the second set of one or more user interface elements, the first set of one or more user interface elements in the second direction until the first set of one or more user interface elements occupies the first portion of the display vacated by the second set of one or more user interface elements. (See Fig. 6-9 and 4, 4a-b, Para 37, 43-46). In Linge, the user can perform either a swipe or tap, which are directional on a menu area causing the displayed elements to rotate thereby exposing some elements or hiding others and then tap or swipe on a menu button to cause the first set of submenu or second submenu to display and then tap on the menu button to cause prior menu to redisplay. For example, as shown in figure 4, 8-9, the user selects menu, then submenu, then submenu again (fig9) in doing so, menu 902 is visible and menu 804a menu is visible but menu 404a is not. Thus, after causing the second set to be displayed the first is hidden. The user can then tap the menu button or home button 406 to take the user to the previous submenu while retaining the second set such as where 804a remains and 404a becomes unhidden. A number of scenarios exist in Linge, the user can rotate the menu several times to expose off screen menu functions, then select a submenu and then another, then another until they get to the command they like and all the while a previous menu can cease to be displayed, as shown in fig. 8-9 , as 404a is hidden in Fig. 9 in response to a navigation input. The user can reverse course, select another second level submenu and then another, causing further functions to be displayed and hidden and then the user can swipe in a direction causing the menu to rotate further hiding and exposing other commands, if they exist. Therefore, Linge shows where a first and second user interface element is displayed and in response to an input ceasing to display the first elements and retaining the second and if the user taps then redisplaying the first while keeping the second displayable. 
While Linge shows fig.9 that upon a user navigating lower into a hierarchy of menu the higher-level menus disappear from the interface by hitting the home button, Linge doesn’t use the phrase “ceasing to display”, even though this is the function of the interface. Rather, in Linge the interface compresses the menu or reduces in size to cease displaying interface elements. Also, Linge mentions a swipe in a direction but the direction is, depending on which side of display (left or right) limited to at 180 range. However, the teachings of Larco are relied upon to show how the skilled artisan prior to the effective date of the invention would understand that hiding a menu is a “ceasing to display” a menu. Further, that swipe can be executed in many directions. 
Larco is analogous art to the present application as Larco is directed to processing touch gestures on a user interface (Para 2, 8). Larco teaches the touch display can accept input from one or more touches as well as display a GUI (Para 9). Larco teaches the display can also accept multi-touch input which can include more than one finger or hands (Para 10). Larco teaches input can also be a touch input from a pen, stylus or finger or combination thereof (Para 11) and suggests that the touch screen can implement “virtually any suitable technology to detect touch input” (Para 12). Larco teaches the GUI elements can include icons representing files, applications or a hierarchy, menus, folders, thumbnails, images, video , windows, touch controls, windows, letters, characters, or any other suitable object (Para 13). Larco teaches the device can recognize one-touch or multi-touch inputs (Para 14-17). Larco expressly teaches that in response to an input the GUI elements can transform by concealing an element, changing the appearance, performing an operation, displaying an element, launching an application, opening a window etc. (Para 18, 32,34). As shown in Fig.2, at 202, a user touches screen 214 causing a first user interface element to be displayed 216 in region 220 as shown in 204 a number of sub-elements can be displayed. It is noted the circle with spikes around the edge indicate to the user of additional submenus for that element (Para 24). The user provides a gesture input moving along the line to item 228 (para 25) and select in item 228 thereby causing an additional submenu to be displayed at 208. As specifically stated, unselected items are concealed or ceasing to be displayed (Para 27) at each level, noting how in 204 there were several items in the radial menu not selected and are now hidden in 208 and 210. Nonetheless, as least a first and second set of elements are displayed at the same time and in response to moving to the second the first elements are hidden or cease to be displayed. Larco suggests by concealing the interface elements in response to input into the hierarchy the user interface is simplified so that user selection is easier (Para 29) and that transforming the interface to conceal other associated elements (Para 53).  The combination of Larco and Linge would result in the interface of Linge with the concealment of menu options at each hierarchy level so as to make it easier for the user to see the path and selection and simplify the display. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Larco and Linge in front of them to modify the menus of Linge to specifically conceal or hide as the user navigates through a menu hierarchy and to allow for swipe gestures in multiple directions. The motivation to combine Larco with Linge comes from Larco to transform the user interface with a concealment of non-selected GUI elements so as to simplify the user interface to make the selection easier for the user (Para 40). 

With respect to claim 19, claim 19 reflects a  non-transitory computer readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a touch-sensitive surface and a display, the one or more programs including instructions for executing in a substantially similar manner the elements of the device claim 2 and in further view of the following claim 19 is rejected along the same rationale as the incorporated herein rejection of claim 2. Linge teaches a device, memory and touch display (See touchscreen Fig. 1 , item 104, processor and memory, Fig. 2 and  Para 21-23). 
 
With respect to claim 20, claim 20 reflects a method, comprising: at an electronic device with a touch-sensitive surface and a display executing a series of step in a substantially similar manner the elements of the device claim 2 and in further view of the following claim 20 is rejected along the same rationale as the incorporated herein rejection of claim 2. Linge teaches a device, memory and touch display (See touchscreen Fig. 1 , item 104, processor and memory, Fig. 2 and  Para 21-23). 


5. 	Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linge in view of Larco as applied to claim 2 and 11 above, and further in view of Abdallah et. al. U.S. Publication No. 20040239648 published Dec. 2,  2004.

With respect to dependent claim 10 and 12, as indicated above Linge in view of Larco teach or suggest each of the elements of claim 2 and 11. 
However, Linge in view of Larco do not teach or suggest the electronic device wherein the touch-sensitive surface includes a fingerprint sensor.
Nonetheless, Abdallah teaches a user interface touch screen that includes a fingerprint sensor to control access to the device (Para 19). Abdallah teaches a transparent layer on top of the device (fig. 1) allows for presence and absence determination of a finger (Para 63). Further, fingerprint images can be captured when the user places a finger in proximity or touches the device (para 63-64). In the alternative, Abdallah teaches an optical fingerprint sensor can be placed under the touch screen (fig. 2). In fig. 3, Abdallah teaches a capacitive fingerprint sensor within a capacitive screen (Para 65). Abdallah teaches also that an ultrasonic version could be used (Para 66). Abdallah teaches capturing the portions of the fingerprint (Para 67) and provide authentication for an icon (para 69) or to access a device or to access a function such as reading an email. The device can store a set of fingerprints to compare against to authorize access to functions on the device (Para 70-71). The combination of Linge, Larco with Abdallah provides a touch screen that can perform a number of functions on a device including authentication of a user. 
 Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Larco, Abdallah and Linge in front of them to modify the menus of Linge to specifically conceal or hide as the user navigates through a menu hierarchy and to allow for swipe gestures in multiple directions. The motivation to combine Larco with Linge comes from Larco to transform the user interface with a concealment of non-selected GUI elements so as to simplify the user interface to make the selection easier for the user (Para 40). The motivation to combine Abdallah with Linge comes from Abdallah which suggests to provide a biometric function into a touch display so as to provide a simpler interface, and economy of space in a handheld device by combining a display, control key and fingerprint sensor into the interface (Para 61) and finally to provide secure access to the device (Para 3-5). 

6. 	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linge in view of Larco as applied to claim 2 and 13 above, and further in view of Migos et. al. U.S. Publication No. 20120030624 published Feb 2, 2014. 

With respect to dependent claim 14, as indicated above Linge in view of Larco teach or suggest each of the elements of claim 2 and 13. 
Linge in view of Larco teach any variety of application can be accessed or  window or icon, etc. (See Linge Para 22, 25, 29, 36 and Larco Para 13).
However, Linge in view of Larco do not teach or suggest the electronic device wherein the first application is a map application.
Nonetheless, Migos is analogous art in teaching a menu that can be access through a touch screen (Para 4-5 and 7). Migos expressly teaches a menu with a directional control that causes different sets of interface elements to display depending on the direction of input (compare 5a-5b). Migos teaches the interface elements of the menu (Para 24, 66) can be one of a map module. Migos teaches a touch screen display (Para 45-50) that works with finger inputs to convert position input into a command in the interface. Migos teaches activating applications on the device (Para 57) and whether a swipe or tap or other gesture has occurred (Para 60-61) and where graphics can be displayed (Para 62). Migos teaches a map application Para 84. Migos teaches said map menu can be access to control one or more maps (Para 103). As shown in Para 169-216, Migos discloses one or more inputs to control menu functions to be displayed to the user by movement of a finger and in a direction which can be to access different menus that can include a map application. The combination of Linge with Migos would provide the user with the a turning of the finger to control different menu as a gesture instead of just a swipe and where one of the suggested applications mentioned in Linge to be a map application 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Larco, Abdallah and Linge in front of them to modify the menus of Linge to specifically conceal or hide as the user navigates through a menu hierarchy and to allow for swipe gestures in multiple directions. The motivation to combine Larco with Linge comes from Larco to transform the user interface with a concealment of non-selected GUI elements so as to simplify the user interface to make the selection easier for the user (Para 40). The motivation to combine Migos with Linge comes from Migos to stream line access to different menus through rotation of a finger thereby reducing the number of inputs (Para 204) to access one of the variety of applications on the device (Para 34-35) such a map application for driving and providing location-based information (Para 103). 



A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the
ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d
1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	In the attached appendix, a list of pertinent documents has been described(See attached).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179